Title: From Alexander Hamilton to William S. Smith, 3 January 1800
From: Hamilton, Alexander
To: Smith, William Stephens


New York Jany. 3rd. 1800
Sir
Your different letters of the 23rd 24th and 28th. of December have been delivered to me.
It is always difficult in contracts to define the quality of the articles which are to be furnished, and hence has arisen the silence of which you complain in the contract with the Agent for New Jersey. It is however implied in the nature of the transaction that the articles be good according to the common acceptation of the term, and when this is not the case the Agent violates his engagement, and the US. are at liberty to refuse the articles, provide them otherwise, and look to him for damages. When bread is furnished in lieu of flour it ought to be made of flour and not of midlings. The bread should undoubtedly be made of the article for which it is given as a substitute. The attention which you have paid to this subject has my warm approbation. I shall write to the contractor pointedly respecting it, and you will make the ideas contained in this letter your guide in your future transactions with him.
I am much pleased with your dispositions, and with the Soldierly conduct of the troops in paying the funeral honors to our departed Chief. I am likewise much pleased with your resolution of erecting a monument as a testimony of reverence for his character and only regret that I can not make the expence a public instead of a private charge. No alterations occur to me as proper to be made in the inscription except that I would submit to you whether a more dignified simplicity would not be given to it by leaving out the verses. Altho they certainly have merit yet they appear to me to interfere with that simplicity which should be studied on such occasions.
It is true that I said nothing with respect to extra expence. This proceeded from the supposition that no expence would be necessary independently of the articles furnished by the public, and from a conviction which experience has produced in my mind of the extreme caution to be observed with respect to every object that involves an expenditure of money out of the regular course.
You will be pleased however to send me an account of the expences that were incurred. Such of them as were necessarily incident to the celebration I will press the payment of with the S of War, and to the rest I will give every attention in my power.
The trial of Lieutenant Hoffman was postponed on account of the absence of Lieutenant Wands. I do not, however think it proper to put off the trial for an indefinite period on this account. Unless therefore the Court of which you speak has definitively adjourned, and you have received information which leads you to suppose that Lieut Wands will be speedily released from confinement, you will cause the trial of Mr. Hoffman to come on without delay. If this court has definitively adjourned you will name to me some person to act as President of another Court which I will constitute.
Col. Smith

